Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., and Bryan, J., concurred.
This is a bill in equity for relief against a judgment at law, and a new trial on account of newly discovered evidence.
The rule in such cases is, that to entitle the complainant to relief, the newly discovered evidence must appear to be incontrovertible and conclusive.
In this case it consists of the testimony of one witness, whereas the bill states that the judgment at law was obtained upon the testimony of two witnesses, and the issue was upon a single fact. The just inference is, that upon a new trial the result of the issue would be the same.
Judgment affirmed.